Citation Nr: 0007070	
Decision Date: 03/15/00    Archive Date: 03/23/00

DOCKET NO.  97-25 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

Entitlement to an evaluation in excess of 50 percent for the 
period previous to November 7, 1996, for post-traumatic 
stress disorder.

Entitlement to an evaluation in excess of 70 percent for the 
period from November 7, 1996, for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse and [redacted]



INTRODUCTION

The veteran had active service during the Vietnam era.

This appeal arises from a May 1996 rating decision which 
granted service connection for post-traumatic stress 
disorder, assigning a 30 percent disability evaluation.  A 
hearing on appeal was conducted in September 1996 and the 
veteran's testimony, which was reduced to writing, has been 
accepted as his substantive appeal.

The Board of Veterans' Appeals (Board) remanded the veteran's 
claim in February 1999 for further development.  In a 
September 1999 rating decision the disability evaluation for 
the veteran's post-traumatic stress disorder was increased to 
50 percent for the period from October 4, 1995, through 
November 6, 1996, and to 70 percent, effective from November 
7, 1996.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
originating agency.

2.  The veteran has been granted service connection for post-
traumatic stress disorder; this psychiatric disability was 
his only service-connected disability previous to July 2, 
1997.

3.  Both previous to and as of November 7, 1996, his post-
traumatic stress disorder was productive of severe impairment 
of social and industrial adaptability and  precluded him from 
following a substantially gainful occupation.



CONCLUSION OF LAW

Both previous to and as of November 7, 1996, the criteria for 
a rating of 100 percent for post-traumatic stress disorder 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 4.16(c), Part 4, Code 9411 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking an increased evaluation for his post-
traumatic stress disorder.  We note that we have found that 
the veteran's claim is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a).  That is, we find that he has 
presented a claim which is plausible.  We are also satisfied 
that all relevant facts have been properly developed and no 
further assistance to the veteran is required to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5107(a).

The veteran, who was granted service connection for post-
traumatic stress disorder and initiated his appeal from the 
action granting service connection, had a number of 
Department of Veterans Affairs (VA)  psychiatric examinations 
over the period from 1996 through 1999.

VA hospital records reflect that the veteran's initial 
psychiatric hospitalization was in December 1993.  It was 
indicated that he had been a mason for the past twenty years 
and had been laid off about three weeks previously.  A 
diagnosis of depression was made.  It was noted that his 
Global Assessment of Functioning score (GAF) was 40 at the 
time of his admission and was 70 at the time of his 
discharge.

VA outpatient treatment records show that in September 1995 
the veteran complained of irritability, an inability to keep 
jobs because he blew up at his bosses, depressed mood and 
feeling hopeless.  Later the same month it was reported that 
the veteran had many post-traumatic stress disorder symptoms, 
including nightmares of combat, haunting memories of 
experiences in Vietnam and some survival guilt.

A VA social worker, in a March 1996 report, indicated that 
the veteran was an unemployed title setter of marble and 
mason; he had completed the eighth grade.  He reported that 
he continued losing employment because of his inability to 
get along with others; he was only able to maintain a job for 
approximately six months at a time.  It was noted that since 
his discharge from service he had been involved with drugs 
and alcohol and that he was currently taking medications for 
depression, sleeping and anxiety.  He reported that he had a 
violent temper and felt out of control.

At the time of an April 1996 VA psychiatric examination, it 
was reported that the veteran had been divorced three times, 
describing violence in all three marriages and that his 
family was afraid of him because of rage and impulsive anger.  
He had recently been relating better to his son and daughter.  
He got irritable with people and counseling had not helped.  
It was noted that he had a violent temper and had been 
arrested because of his relation to acting out in his 
marriages.  He could not tolerate being around people, 
isolated himself and was uncomfortable in groups.

The veteran had essentially done unskilled factory work and 
had brief duration at jobs.  He could not get along with 
supervisors or fellow workers because of his irritability.  
He reported that he had had thirty jobs.  He complained of 
sleep loss and nightmares, mostly about people dying.  He had 
flashbacks of events in Vietnam.  He verbalized only on 
direct questioning.  He denied suicidal ideation.  The 
diagnoses were post-traumatic stress disorder; cannabis 
dependency and abuse; and multiple opiate dependency and 
abuse, by history, abstaining.

As noted above, hearing on appeal was conducted in September 
1996.  The veteran, his spouse and a long-time friend gave 
detailed testimony in support of the veteran's claim.  The 
veteran related that he began seeking help three years 
previously as he did not have the capability to keep a job 
because of his bad attitude and his unwillingness to reason 
with people.  He stated that he did not like getting close to 
others, including family.  He reported that he drank alcohol 
very infrequently but used marijuana.

Following a February 1998 VA psychiatric examination, it was 
indicated in the assessment that the veteran had reported 
isolation and being detached from others.  It was noted that 
he appeared to show diminished interest in participation in 
significant activity and he appeared to have a somewhat 
perhaps restricted range of affect.  The veteran reported 
problems with outbursts of anger and problems with 
concentration.  The examiner observed that vocational 
impairment appeared to be serious with the veteran frequently 
getting fired from employment.  A GAF of 50 was assigned with 
the examiner noting that the veteran was having serious 
problems in being able to keep a job.

At the time of an April 1999 VA psychiatric examination, it 
was reported that the veteran had lived a somewhat nomadic 
life style since service, moving from city to city and 
sometimes disappearing for two years on end.  He would hold a 
job for two weeks to several months and then either walk off 
and disappear or become verbally or physically abusive to 
supervisors and be fired.  He stated that he did not know why 
he would become upset but had formed no personal 
relationships since service.  He spent most of his time 
alone, watching television.  He described his current mood as 
very poor with occasional suicide thoughts.

The veteran's sleep continued to be disturbed, characterized 
by both initial and terminal insomnia and frequent combat 
related nightmares.  When he was alone he would have visual 
images of Vietnam which lasted for ten to fifteen seconds.  
He stated that his startle response had been worsening over 
the years.  The examiner's impression was that the veteran 
showed constant memories, intrusive thoughts, flashbacks, 
disturbed sleep, a sense of hopelessness, nightmares and 
impairment in relationships, symptoms which had interfered 
with his daily social and occupational functioning.  The 
diagnoses were post-traumatic stress disorder and personality 
disorder, not otherwise specified.  A GAF of 50 was assigned 
with the examiner noting that this was based on serious 
impairment of social and occupational functioning.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, and 4.42 
(1999) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
the Board has reviewed the veteran's service medical records 
as well as all other evidence of record pertaining to the 
history of the veteran's service-connected post-traumatic 
stress disorder.  The Board has identified nothing in this 
historical record which suggests that the current evidence of 
record is not adequate to fairly determine the rating to be 
assigned for this disability.  Moreover, the Board has 
concluded that this case presents no evidentiary 
considerations which would warrant an exposition of the 
remote clinical history and findings pertaining to this 
disability.

The veteran is seeking the increased disability evaluation 
for the period beginning October 4, 1995, the date that the 
grant of service connection for post-traumatic stress 
disorder became effective.  A United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) decision, Fenderson 
v. West, 12 Vet. App. 119 (1999), concluded that the rule 
from Francisco v. Brown, 7 Vet. App. 55, 58 (1994), "Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary importance", is not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  Rather, at the time of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on the facts found- a practice known as 
"staged" ratings.

The medical evidence received over the past several years 
demonstrates that the symptoms associated with the veteran's 
post-traumatic stress disorder previous to November 7, 1996, 
were productive of severe impairment of social and industrial 
adaptability as contemplated by a 70 percent schedular 
rating.  38 C.F.R. § Part 4, Code 9411.  Under the criteria 
in effect previous to November 7, 1996, totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality or other symptomatology demonstrating 
total social and industrial inadaptability were required to 
warrant a 100 percent schedular evaluation.

While totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality have not been 
presented, the provisions of 38 C.F.R. § 4.16(c), also in 
effect previous to November 7, 1996, are also for 
consideration.  Where a veteran's only compensable service-
connected disability is a mental disorder, as was the case 
here as service connection for the residuals of a gunshot 
wound to the right thigh did not become effective until July 
2, 1997, the mental disorder shall be assigned a 100 percent 
schedular evaluation under the appropriate diagnostic code if 
the mental disorder precludes the veteran from securing or 
following a substantially gainful occupation.

In the present case, the Board notes that the veteran has 
been shown, over the past several years beginning around 
1995, to be depressed, irritable and unable to sustain 
substantial, gainful work activity on a competitive basis.  
The VA examiner, in April 1996, did not conclude that the 
veteran had a serious employment impairment and did not 
assign a GAF.  However, based on essentially the same 
information, the VA examiner in 1998 concluded that the 
veteran was having serious problems in being able to keep a 
job and the VA examiner in 1999 concluded that there was 
serious impairment of social and occupational functioning, 
each assigning a GAF of 50.

In reaching its decision, the Board is aware that there are 
several other factors affecting the veteran's employability 
in addition to the service-connected post-traumatic stress 
disorder.  Nevertheless, given the chronic nature of this 
condition and the evidence demonstrating the effect its 
symptomatology has had on the veteran's ability to work, the 
Board finds that the requirements were met for the assignment 
of a 100 percent disability evaluation for post-traumatic 
stress disorder for the period previous to November 7, 1996.  
The benefit of the doubt has been resolved in the veteran's 
favor. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.16(c), Part 
4, Code 9411.

The Board further observes that, while the new rating 
criteria for mental disorders went into effect on November 7, 
1996, and 38 C.F.R. § 4.16(c) was removed, pursuant to Karnas 
v. Derwinski, 1 Vet. App. 301 (1991), with respect to 
consideration of an evaluation in excess of 70 percent for 
the period from November 7, 1996, for post-traumatic stress 
disorder, both the old and new rating criteria are for review 
with the version more favorable to the veteran to be applied.  
The old rating criteria and 38 C.F.R. § 4.16(c) are more 
favorable to the veteran as, by applying these, the 100 
percent disability evaluation for post-traumatic stress 
disorder also is warranted for the period from November 7, 
1996.  Again, the benefit of the doubt has been resolved in 
the veteran's favor.


ORDER

Entitlement to an evaluation of 100 percent for the period 
previous to November 7, 1996, for post-traumatic stress 
disorder and to an evaluation of 100 percent for the period 
from November 7, 1996, for post-traumatic stress disorder, is 
granted.  The appeal is allowed, subject to the law and 
regulations governing the payment of monetary benefits.



		
	HILARY L. GOODMAN
	Acting Member, Board of Veterans' Appeals



 

